DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are currently pending in the instant Application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gleixner et al., US 2016/0193434.
Regarding claim 1, Gleixner disclose a nebulizer (the dosing system of Figures 7A-7C as per Paragraph 133 and the Abstract), comprising an outer tube (the assembly of lid 9, head 164 and nebulizing means 6 as per Paragraph 133, a tube by way of forming a lumen through 14 and being cylindrical  as recited in paragraph 133 and as shown in Figure 5 of which Figure 7A is an embodiment) including a first wall (the assembly of 14, 9 and 6), a first end (the lower end as depicted in Figure 7A, in 16 having 6 disposed therein) formed with an opening (the lower opening of 14 having 6 therein), a second end (the upper end, at 9) opposing the first end (being a relatively upper or user-distal end, the first end being lower and user-proximal) and being closed (closed by way of lid 9), and a receiving space (the interior of 9 and 14 wherein 4 is received) formed between the first wall, the first end and the second end (as depicted, horizontally within the form of the wall and vertically within the first end and 

Regarding claim 2, said outer tube and the inner tube are coaxially disposed (as shown in Figure 7A, and as per Paragraph 122, 14 being cylindrical and 20 being a funnel disposed therein).
Regarding claim 5, said first aperture is less than the second aperture in width (as depicted, 20 tapering toward 6, and as per Paragraph 133, reciting 20 to be a funnel).
Regarding claim 8, said inner tube further includes an inner space (that within the funnel form of 20 as per Paragraph 133 wherein 4 is disposed) formed between the second wall, the first aperture and the second aperture (as shown in Figure 7A).
Regarding claim 9, said inner tube further includes at least one vent hole (Figures 7A-7B, slits 21 as per Paragraph 133) hole formed in the second wall and communicating with the main channel and 
Regarding claim 10, the inner tube further includes a cap portion (the upper portion of 20 above 21 as when disposed as depicted in Figure 7B)  formed with the first aperture and adjacent to the second wall (formed in the bulk of 20 along with 21).
Regarding claim 11, the mesh structure includes a plurality of mesh holes (as per Paragraph 114, 8 being a mesh capable of passing liquid there-through thus necessitating a plurality of mesh holes).
Regarding clam 12, the outer tube further includes an extension portion (the upper portion of 6, above opening 3, as per Paragraph 114, a downward extension portion as shown in Figure 7A)  and a step (opening 3, a step portion by way of being stepped down in width as depicted) portion at the first end.
Regarding claim 13, the mesh structure is provided on the step portion (8 provided below 3 as per Paragraph 114 and depicted in Figure 7A) and abutting against the extension portion (directly abutting as depicted and as per Paragraph 114).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gleixner as applied to claim 1 above.
Regarding claims 3 and 4, Gleixner does not disclose said nebulizer wherein the main channel is between 0.15 mm and 0.35 mm in width or wherein the main channel is less than or equal to 0.225 mm in width. However the main channel of Gleixner is generally within the ranges as claimed for a spacing sufficient for fluid flow but appreciably compact in order to hold volumes on the order of microliters (as per Paragraph 10 thereof), thus would not be destroyed by being made with a width of between 0.15mm and 0.35mm and a width of 0.225mm. It would be obvious to do so since Gleixner is directed toward nebulizing doses in a therapeutic range for inhalation (as per the Abstract and Paragraph 10 of Gleixner). Examiner respectfully points out In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claims 6 and 7, Gleixner does not disclose said nebulizer wherein the first aperture is at least 0.5 mm in width or wherein the first aperture is between 0.8 mm and 2.0 mm in width. However the main channel of Gleixner is generally within the ranges as claimed a spacing sufficient for fluid flow but appreciably compact in order to dispense on the order of microliters (as per Paragraph 10 thereof), thus would not be destroyed by being made with a width of between 0.15mm and 0.35mm and a width of 0.225mm. It would be obvious to do so since Gleixner is directed toward nebulizing doses in a therapeutic range for inhalation (as per the Abstract and Paragraph 10 of Gleixner). Examiner respectfully points out In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claims 14 and 15 are  rejected under 35 U.S.C. 103 as being unpatentable over Gleixner as applied to claim 1 above in view of  Ivri et al,., US 6,014,970. Gleixner further discloses a vibration source (the recited piezoelectric ceramic element of Paragraph 114) configured for actuating and vibrating the mesh structure (8 being recited by the element as recited).  Gleixner does not disclose said element to be annular.  Further Gleixner does not disclose a driving circuit configured for providing power to the annular vibration source.
Ivri teaches piezoelectric vibration source (Figure 3, annular piezoelectric member 26, as per Column 6, lines 45-55) for actuating a vibrating nebulizing element (aperture pate 40 as per Column 8, lines 11-15) that is annular (recited) and a driving circuit (the recited electrical circuitry at 14 as per Column 6, lines 45-55) configured for providing power to the annular vibration source (as per Column 6, lines 45-50).
Ivri and Gleixner are analogous in that both are from the field of nebulizers for inhalation (as per the Abstract of Gleixner and Column 1, lines 5-15 of Ivri).  Therefore it would have been obvious to one of ordinary skill in the part prior to the filing date of the instant invention to apply the annular vibration source of Ivri as the vibration source in Gleixner and to accordingly modify Gleixner to include the driving circuit of Ivri.  It would have been obvious to do so for the purpose of achieving a piezoelectric element capable of vibrating to dispense aerosol from a mesh as called for by Gleixner using a known, suitable shape of element and driving circuit, in the art of nebulizers for inhalation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773